Citation Nr: 1136018	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total rating based on unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from January 1985 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the RO.

Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), it was remanded by the Board in February 2008 for issuance of a Statement of the Case (SOC) in response to a notice that was received in August 2006.  The Veteran has since perfected his appeal and the matter is now before the Board for consideration.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities.  

Before the Board may consider the matter of TDIU on the merits, the Veteran must be provided with complete notice in accordance with the Veterans Claims Assistance Act of 200 (VCAA).  

VCAA provides that VA shall notify the claimant of any information, and any medical or lay evidence not previously provided to VA which is necessary to substantiate the claim and VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by VA.  38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159 . 

An informal claim for benefits was received in January 2005; however, the March 2005 notice letter addressed an issue of service connection that had also been received.  Consequently, a decision may not be made until appropriate notice is provided to the Veteran

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to comply with VA's duty to notify and assist him in connection with his claim for a TDIU rating in accordance with VCAA.  

2.  Based on the Veteran's response, the RO should take appropriate steps to obtain copies of any VA and all non-VA treatment records that are pertinent to the claim. 

The Veteran also should be notified that he many submit clinical records and medical evidence in support of this claim for a TDIU rating. 

3.  After completing all indicated development to the extent possible, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a Supplemental Statement of Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


